John Gilbert plaint. agt William Obison Deft in an action of the case for pulling up two pitts of ware of one hundred poles and so destroying them & his workeing tooles and two upper leather hides tanned & dryed lost out of his house, by his wife her takeing the key out of the dore & for making use of his tann liquor and lime liquor without his consent and casting his ware out of the limes and throwing out his household goods into the Streete and carrying his chests with corn in them into the Streete breaking them & spilling the corn & throwing one bushell & halfe of meale into the tanpits and as much pease, splitting the bagg & Spilling the pease in the pitts and about the tan house. wth all due damages according to attachmt datd 9. 8mo 1676. . . . The Jury . . . found for the plaint. twenty pound in merchantable Leather at mony price within twenty dayes next and ten Shillings six pence mony or in default to pay twenty pounds mony *739with the ten Shillings six pence mony & costs of Court. The Deft appealed from this judgement unto the next Court of Assistants & himselfe principall in twenty pounds & William Parsons & Thomas Stanberry Sureties in ten pounds apeice bound themselves respectiuely ... on condition the sd Obison should prosecute his appeale . . .
[ A sheaf of salty depositions may introduce us to this tanners’ brawl; they are followed by Obison’s delightfully illiterate Reasons of Appeal.
S. F. 1575.5
Samuel Proctor aged 34. yeares Testifyeth
That sometime the last springe, and to the best of my Remembrance was on that day in the Morning, that the honnored Governour Winthrop was buryed, being in the backside or ground of Thomas Wiborne J heard one Cry. Murther. Several times, about the house that was John Gilberts whereupon J presently ran & told the abouesaid Wiborne, and both him and my Selfe Came to the house of the Said Gilbert, in haste, and J Saw the Said Gilbert & William Obeson, in an vpper roome of ye Tan house or barne of the said Gilberts, Striving togeather, and Gilbert Complained that the Said Obeson did gripe him by the throate, soe that he Could Cry out but now & then, and further J Saw the wife of the Said Obeson, pulling of bed cloathes & bedding to a hole, that was in the floore of the loft, and throwing them downe there, notwithstanding the wife of the said Gilbert made a pittifull moane, for her Childe was in the bed, and She pulled off the Cloathes & left the Childe vn covered, then this Deponent tooke hold of the said Obesons wife, to Stay her hand, least that she should throwe downe the Childe with the rest of the things, for J thought by her acting she intended mischiefe to the Childe, and when she the said Obeson, gott out of my hand she Crept away on her knees, and began to throwe downe more of the Said Gilberts goods vntill we spoke of fetching the Constable, then their rage Seemed to be a little abated, then these deponents went downe into the Lower roome, and J Saw John Gilbert pulling his goods: out of the tan pitts, which the Said Obesons wife had throwne in, both Cloathes & meale, and one bag of pease, was torne and the pease throwne about the tanpitts and further Saith not
Swome in Court Io 9ber 1676
as attests Jsa Addington Cler.
A deposition by Thomas Wiborne, recounting almost the same details, is in S. F. 1575.11.
S. F. 1575.7
Daniel Fairefield doth Testifye, and Saith, that he is 38 yeares of age or thereabouts: he Comeing to worke with William Obbinson, and did to pull Gilberts Leather vp, but was as black as Jnke, and the fatts halfe a foote deepe of Clay, and the owes was throwne away, it was soe bad that all at present to Say
Daniel Fairefield
Swome in Court prim° 9ber 1676 as attests
Jsa Addington Cler
*740S. F. 1575.9
John Maryon Junior aged. 25 yeares or thereabouts Testifyeth, that J being in the Company of John Gilbert: Senior & William Obison sometime in the latter part of Summer, 75 J then heard John Gilbert Say, he had lett William Obison his howse howsing, Pitts & other things for his trade from that time to Lady day, only the aforesaid Gilbert reserved a liberty to himselfe to worke out his Leather then in the pitts, this is according to my best remembrance, what J then heard John Gilbert Say
Sworne in Court 1° 9ber 1676
as attests Jsa Addington Cler
S. F. 1956.2
Wm Gilbert testifieth and Saith that J saw this leather in controversy in the yard of Thomas Hill and J turned part of it over, and J declare that J discerned no noysome stinke in that more then in any other Leather; considering it was not throughly dry
Sworn in Court. 29° Janur° 80.
attests J. Addington Clre
S. F. 1575.4
to the honored Covart of asistanc asemled in boston and gentillmen of the Jvre
william obinsons resons of apeall from the ivdgment of that [ ] honored covnty covart in ocktobar last in the case of John Gilba[rt] and Said obinson
I his falls and clamorvs atachment pretending great damedg by pvlling vp too pits of one hvnddred polls but dvs not Say thay ware his: nethar the pits nor the polls: and in deed they w[are] not his: and any othar man myght ashved yovar apellant as well as gillbird: vnder that noshon: and [its] the merit of the Case not try a bill at that time by that prosees
2 becavs yovar apellant was sentanced to pay twenty pownds in mony or leathear at mony price when as gilbird shved for nether mony nor leathear: but for pols of ware which can not be vndar stood ane othar but the faces of Skins from the ears to the nos[es]: and the damedg prised bvt fowar pounds: Yovar apellant thinks it tis not vsall for a man to shv for a henn and recovar a hors and all thoe gillbird ses I disstroyed them by pvlling them ovt of the pits yet that mvst not pas all ways for a trvth: for the trvth is thay wear disstroyd before thay came into the pitt: for goodman hill the tanor bovft fifte of them of mr talor for fowar pare of shoos and thay lay in the pitt ny one year and havlf till thay Stvnk and then lookt vpon by gillbirds aprisars worth twenty pownds and so thay might: bvt it was a great whill a goe: and yovar apellant is mveh damnefied in that he had no notis of it nethar of the tim when the damedg was prised nor by home nor what thay had don vntel the covrt came whear he was Cast as afore Said: had I knone it I woold have bin thear and a tovld the prisars that his pols ware spoilled long a gon and a made it ovt to them: which I am confident gillbird did not doe: if he had: the gentill men that prised the damedg woold not a thovft: that good lethar in 76 that wos skavengors ware in 74. and yet vntanned: nor that worth twenty pownds in the later end of the year 76 that was bovft for fowar pare of Shoos in 74. and nothing don to it bvt thron into a pit till: that: and the liqre was grown as black as ink: as in farefellds oath
*7413 becavs if gillbird did svfar damedg he willfvlly brovft it vpon him selvf for he shovlld have whrovft vp his pols in march and he resarved libarte to doe it then as apears by maryons oath nvmbar 1 bvt he did not one medill with them: all tho[e] he knv[e] his tim woold be ovt in march and he had tovlld mr Stovghton that he covlld not redeem his morgadg: and then yovar apellant being in the posession of the premises by gillbird was pvt in to posession aliso by mr stovghton: ho[w]s and b[ar]n and [faded] with all the apvrtenances writs and priveledges belonging and chardged by my landlord to keep it savf and sownd, if so be that gillbird came thear yovar apellant was not to knoe him and promised yovar apellant to bear him harmles: then gillbird obtained libarte of me and free libarte for I greatly wonted the pits and mr Stovghton promised me to alow for it in the rent: and I did speak to gillbird vere oftin to com and doe it in treated many a tim: and still his answear was he cared not shvmbody Shovlld pay for it and yovar apellant spak to sevarall othars to speak to him as in phrares oath nvmbar 3 and maryons oath nvmbar. 2. and I waited vppon him still all aprill and may which was tim enovf to have don what he had to doe and a great deall more: but he woolld not be parswaded to medell with it: he pretended fear of his life at last a falls pretenc as evar wos he came in to the tann yard tym after time, and lay down vpon the tann and slept in his drink and nobody hvrt him and he might have whrovft as [qiv]tly: and have bin a great deall more wellcom: had he pleased: but his disyn was to keep his credittor ovt of posession of the premises: and not intoe it qiatly: what evar he pretended speaking to levetennat. phrare that he woold get libarty for him to work vp his lethear. phrares oath nvmbar 3 and maryons doe evinc the same thing
4 be cavs yovar apellant was sentanced to pay tenn shillings and six pene mony for damedg don to peas and meall when as thay wear not damnefied at all the meall not any of it spillt: onely a litell part of the bage wet: not on hanfvll Spoyelled and not one handfvll of the peas lost: yovar apellant thinks John gillbird more to blame in this mator aliso then him selfvf tho : whot apeared in yovar apellant or his wife of passion or sellvf intrest or too mveh fondnes in maintaing owar land lords intrest we are redy to acknoledg and are sore for it: gillbird got leave of me to lodg in the barn for too nights and he promised me he woold bring in nothing bvt his bed and care it away with him earlly in the morning and bgone: bvt as he did in all the rest so he did in this: when the morning came he feched in more stvf and got on his Sord and got apistoll in his hand I goeing in to the bam to speak to him to be gon as he promised found him in that postor I was no soonor entored in to the room whear he was bvt he pvt the pistoll to my brest threatinning to kill me: and took me: by the neck cloath and cried murther to call his companions togethar and Whearas it is said that I took gillbird by the throat tis vtorly fals nor did I ofar him ane abvs[e] ethar with my hands or tong for I saw it was a ploted biseness to make contenshon and whear as my wife is ackevsed for atemting to have throvn down gillbirds chilld ti[s] vttarly fals she nethar saw nor hard any chilld thear bvt being mveh provoaked with gillbirds falls and fravdelent doings tvmled down sevarall things ovt of chambar but nethar saw nor^hard ane child thear and as for the pols she thrve in to the lain thvs it was goodman hill one of the Skavengors cam by and saw them ly in the tan yard asked hor what that stvf did thear and bid hor thro them ovt in to the lain: and he being the ownor of it and one of the Skavingors she thrve it ovt to him: this is the trvth: that I have said and in all that I have said and hvmble *742crave yovar honnars serve consideration that so yovar apellant may not be rvn down and trampled vppon by fals and disaitfvll persons nor pay damedg whear he haith don no whrong nor more then is meet [faded] he may have don a mis and yovar apellant shall evar pray
Wm [Obbinson]
These Reasons were received Febr 28° 167 6/7
per Jsa Addington Cler.
The Court of Assistants (Records, i. 78) found for Gilbert. Obison was committed to jail for non-payment, as appears in the case of Gilbert v. Matson at the April session, 1677, see below p. 796.]